DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 7, 18, 22, 32, 35-36, 38, 40-41, 44, 47, 50, 54-57, 61-62, 73 and 74, filed December 13th 2021 are the subject matter of this Office Action.  
Election/Restrictions
Applicant’s election without traverse of Group (I) in the reply filed on 12/13/2021 is acknowledged. Secondly, Applicant’s election without traverse of Compound A as the species of Formula (I) and Compound O as the species of Formula (I’) in the reply filed on 12/13/2021 is acknowledged.
Claims 1-2, 7, 18, 22, 32, 35-36, 38, 40-41, 44, 47, 50, 54-57, 61-62, 73 and 74  are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the national stage entry of PCT/US201918770 filed 02/20/2019, which claims priority to U.S. Provisional 62632798 filed 02/20/2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2020 and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 18, 22, 32, 35-36, 38, 40-41, 44, 47, 50, 54-57, 61-62, 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (WO2017/004383 published 01/05/2017).
 Gray teaches allosteric EGFR inhibitors of Formula (I) for the treatment of cancer. Embraced within Formula (1) is compound (1)-126, which corresponds to the claimed structural elements of Formula (I) and Compound A of the instant claims: m=0, n=0, q=1, R1 is heteroaryl, X1 is CR4 and R4 is H, R5 is both halogen and OH as p is 2,  R6 is optionally substituted C6 aryl, substituted with a 5-membered heterocyclyl (R7) (abstract, page 99, [0771]-[0772], claims 1, 12, 15-20). 
Regarding the limitations directed to claims 44, 47, 50, 54-57, Gray also teaches combining said allosteric EGFR inhibitors with additional chemotherapeutic agents that inhibit the binding of ATP with EFGR including the inhibitor AZD-9291 ([0726)]).  As shown in [0573]-[0574] of Gray, AZD-9291 corresponds to the following structural limitations of Formula (I’): G is 1-methyl-1H-indol-3-yl, RO1 is H, RO2 is methoxy and RO3 is 2-(methylamino)ethyl)-methylamino, all of which read on the limitations of Formula (I’) and Compound O of the instant claims. 
Regarding the limitations directed to claims 61-62, 73-74 Gray also teaches that said regimen is effective at treating cancers that are resistant to EGFR targeted therapy, or wherein the cancer comprises an activated EGFR ([0017]-[0020]). The administration of an additional agent in order to prevent EGFR dimer formation is also embraced within the methodology of Gray ([0017]-[0018]).  
Therefore, one of ordinary skill in the art prior to the time of the instant invention would have found it prima facie obvious to incorporate the ATP-competitive EGFR inhibitor AZD-9291 with the allosteric EFGR inhibitor I-126 as taught by Gray in order to arrive at the instantly claimed. Motivation to incorporate the ATP-competitive EGFR inhibitor AZD-9291 with allosteric EGFR inhibitor I-126 logically flows from the fact that Gray teaches that said combination is suitable for the treatment of cancer in a subject in need ([0726]). Accordingly, said skilled artisan would have applied the teachings embraced within Gray, arriving at the claimed methodology with a reasonable expectation that administration of said resulting combination would have effectively treated EGFR-mediated cancer in the subject in need. 
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 7, 18, 22, 32, 35-36, 38, 40-41, 44, 47, 50, 54-57, 61-62, 73 and 74  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,836,722 in view of Gray (WO2017/004383 published 01/05/2017).
 Claims 1-17 of U.S Patent 10,836,722 are directed to the treatment of cancer comprising administering an effective amount of a compound of and EGFR inhibitor of Formula (I). Claim 17 embraces the administration of the instantly claimed Compound A to treat the neoplastic patient. 
However, claims 1-17 of U.S. Patent 10,836,722 do not specifically teach the administration of a compound of Formula (I) with an ATP competitive EGFR inhibitor of Formula (I’).
Gray teaches allosteric EGFR inhibitors of Formula (I). Embraced within Formula (1) is compound (1)-126, which corresponds to the claimed structural elements of Formula (I) and Compound A of the instant claims: m=0, n=0, q=1, R1 is heteroaryl, X1 is CH, R5 is halogen and OH as p is 2,  R6 is optionally substituted aryl, R7 is 5-
Therefore, one of ordinary skill in the art prior to the time of the instant invention would have found it prima facie obvious to incorporate the ATP-competitive EGFR inhibitor AZD-9291 with EFGR inhibitors of Formula (I) embraced in claims 1-17 of U.S Patent 10,836,722 in view of Gray. Motivation to incorporate the ATP-competitive EGFR inhibitor AZD-9291 with allosteric EGFR inhibitors of U.S. Patent 10,836,722 logically flows from the fact that Gray teaches that said combination is suitable for the treatment of cancer in a subject in need ([0726]). Accordingly, said skilled artisan would have applied the teachings of Gray to methodology embraced within claims 1-17 of U.S. Patent 10,836,722, arriving at the claimed methodology with a reasonable expectation that administration of said resulting combination would have effectively treated cancer in the administered patient. 
  
Claims 1-2, 7, 18, 22, 32, 35-36, 38, 40-41, 44, 47, 50, 54-57, 61-62, 73 and 74  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 17035164 in view of Gray (WO2017/004383 published 01/05/2017).  
 Claims 15-20 of copending Application 17035164 are directed to the method of treating EGFR mediated cancer in a subject in need comprising administering an therapeutically effective amount of a compound of Formula (I) , specifically Compound A of the instant application. 
 However, claims 15-20 of copending Application 17035164 do not specifically teach the administration of a compound of Formula (I’) with an EGFR inhibitor of Formula (I), such as compound O. 
Gray teaches allosteric EGFR inhibitors of Formula (I). Embraced within Formula (1) is compound (1)-126, which corresponds to the claimed structural elements of Formula (I) and Compound A of the instant claims and the compound embraced in claim 12 of copending Application 17035164: m=0, n=0, q=1, R1 is heteroaryl, X1 is CH, R5 is halogen and OH as p is 2,  R6 is optionally substituted aryl, R7 is heterocyclyl (abstract, page 99, [0771]-[0772]. Gray also teaches combining said allosteric EGFR inhibitors with additional chemotherapeutic agents that inhibit the binding of ATP with EFGR including the inhibitor AZD-9291 ([0726)]). As shown in [0573]-[0574] of Gray, AZD-9291 corresponds to the following structural limitations of Formula (I’): G is 1-methyl-1H-indol-3-yl, RO1 is H, RO2 is methoxy and RO3 is 2-(methylamino)ethyl)-methylamino, all of which read on the limitations of Formula (I’) and Compound O of the instant claims. 
 Therefore, one of ordinary skill in the art prior to the time of the instant invention would have found it prima facie obvious to incorporate the ATP-competitive EGFR inhibitor AZD-9291 with EFGR inhibitors of Formula (I) embraced in claims 15-20 of copending Application 17035164, in view of Gray. Motivation to incorporate the ATP-
 
Claims 1-2, 7, 18, 22, 32, 35-36, 38, 40-41, 44, 47, 50, 54-57, 61-62, 73 and 74  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-57 of copending Application No. 16,970,870 in view of Gray (WO2017/004383 published 01/05/2017). 
 Claims 56-57 are directed to the method of treating cancer in a subject in need comprising administering a combination comprising an ATP-competitive EGFR inhibitor of Formula (I’) in combination with an allosteric EGFR inhibitor of Formula (Ia) or (Ib). Compounds embraced within Formula (I’) overlap with those of the instant application, including compound O, found both in claims 51-52 of copending Application 16,970,870 and instant claims 44, 47, 50, 54-57. 
However, claims 56-57 of copending Application 16,970,870 do not specifically teach combining allosteric EGFR inhibitors of Formula (I) to an ATP-competitive EGFR inhibitor of Formula (I’) in order to arrive at the claimed methodology. 
 Gray teaches allosteric EGFR inhibitors of Formula (I). Gray teaches combining said allosteric EGFR inhibitors with additional chemotherapeutic agents that inhibit the 
 Embraced within Formula (I) of Gray is compound (1)-126, which corresponds to the claimed structural elements of Formula (I) and Compound A of the instant claims: m=0, n=0, q=1, R1 is heteroaryl, X1 is CH, R5 is halogen and OH (p is 2),  R6 is optionally substituted aryl, R7 is heterocyclyl (abstract, page 99, [0771]-[0772]. 
Therefore, one of ordinary skill in the art prior to the time of the instant invention would have found it prima facie obvious to substitute the allosteric EGFR inhibitor of Formula (Ia) or (Ib) in the regimen of ATP-competitive EGFR inhibitor and allosteric EGFR inhibitor in claims X-Y of copending Application 16,970,870 for an alternative EGFR inhibitor, such as compound (I-126) in view of Gray, in order to arrive at the instantly claimed methodology. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
In the instant case, both compound I-126 of Gray and compounds of Formula (Ia) and (Ib) were each taught as allosteric EGFR inhibitors suitable to combine with ATP-competitive EGFR inhibitors (AZD-9291) in order to treat cancer in a subject in need. Accordingly, said skilled artisan would have predicted that the resulting substituted composition comprising the ATP-competitive EGFR inhibitor of Formula (I), with the 
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628